Citation Nr: 1723107	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-44 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective March 24, 2008, the date of the Veteran's claim.  The Veteran timely appealed the initial rating assigned.

In January 2016, the Board remanded the Veteran's claim for PTSD to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ substantially complied with the Board's remand instructions when it sought outstanding treatment records and Social Security Administrative (SSA) records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notably, in an October 2011 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  The Veteran submitted a timely notice of disagreement (NOD) with that decision and an SOC was issued in May 2016.  The Veteran did not submit a substantive appeal and this issue has not been certified to the Board for appellate review (via a VA Form 8).  As explained below, however, the issue of entitlement to a TDIU is before the Board as part of the appeal for a higher initial rating for the service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACTS

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have, throughout the pendency of the claim, more nearly approximated occupational and social impairment, with deficiencies in most areas, but they have not more nearly approximated total occupational and social impairment.

2.  The Veteran is service-connected for PTSD (now rated 70 percent disabling) and status post laceration of the left hand with residuals of ankylosis and hand pain (rated noncompensable). 

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 510; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

As to the issue of entitlement to a TDIU, the Board is granting the benefit sought in full and there is no further need to discuss VA's efforts to comply with the duties to notify and assist as to that issue.

The Veteran's claim for an initial increased rating is a "downstream" issue in that it arose from an initial grant of service connection.  The RO issued a letter in April 2008 that advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claim for service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify has been met in this case.

As indicated above, the appeal was remanded in January 2016 to, among other things, obtain outstanding VA treatment records and SSA records.  VA fulfilled its duty to assist the Veteran in obtaining SSA records and any other identified and available evidence needed to substantiate his claim.  Additionally, the Veteran was afforded VA examinations in December 2008, October 2010, and July 2015 as to the severity of his PTSD.  The Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the disability, in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411. 

Under this formula, A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A February 2007 VA treatment record reveals that the Veteran sought mental health treatment due to his homicidal ideation and extreme anger.  In March 2007 VA treatment records, the Veteran reported depression, anxiety, auditory and visual hallucinations.  He denied suicidal and homicidal ideation. 

VA treatment records dated in April 2008 and March 2008 show that the Veteran participated in a VA life skills group.  During these group sessions, the Veteran described symptoms of anxiety, chronic sleep impairment, and anxiety in large crowds.  Although he denied hallucinations, he reported that he would see shadows.  He reported that he is able to control his irritability and anger and was able to concentrate, namely due to his prescribed medication.  

In a March 2008 letter, the Veteran's VA treatment provider stated that she evaluated the Veteran and diagnosed PTSD, schizophrenia, and depression and assigned the Veteran a GAF score of 45.

In December 2008, the Veteran was afforded a VA PTSD examination.  The Veteran reported symptoms of sleep impairment, auditory hallucination, irritability or outburst of anger, difficulty concentering, and hypervigilance.  The Veteran denied delusions, panic attacks, and suicidal ideation.  The Veteran denied any current homicidal ideation; however, he reportedly contemplated running his supervisor over with a forklift in 2007 shortly thereafter, he left this position.  He stated that he is close with his wife but he does not maintain friendships or partakes in social activities, except he actively attends group therapy.  The Veteran stated that retried in 2007 due to his mental health symptoms, such as irritability, anxiety, and difficulty working with others.  He reported that he has a high school equivalency diploma.

The December 2008 VA examiner found that the Veteran was neatly groomed, appropriately dressed, and able to maintain personal hygiene.  Although the examiner found that the Veteran's thought process was unremarkable, the examiner indicated that the Veteran's thought content was borderline magical.  The examiner explained that the Veteran believed that he is able to read his wife's mind.  The examiner found that the Veteran did not exhibit inappropriate behavior or obsessive ritualistic behavior.  The examiner found that the Veteran's impulse control was fair.  The examiner noted that the Veteran has had no recent violent actions.  His remote and recent memory were normal.  His immediate memory was mildly impaired.  The examiner diagnosed PTSD, depressive disorder, not otherwise specified (NOS), and schizophrenia, paranoid type.  The examiner found that the Veteran's auditory hallucination were due to his schizophrenia, paranoid type and not attributable to PTSD. 

In a September 2010 VA treatment record, the Veteran reported that he wished to be hospitalized, for the safety of himself and his wife.  The Veteran explained that he had suicidal ideation and thoughts of hurting his wife, due to irritability.  He also reported that he heard voices.  The VA treatment provider found that the Veteran's speech was coherent and relevant, thoughts were goal directed; however, his insight and judgement were impaired.  He denied delusions or hallucinations.  The Veteran was hospitalized for a week.  Later that month in September, treatment records reveal the Veteran described that his psychiatric symptoms improved with prescribed medication and attending a life skills group.  He stated that his wife attended a life skills group class and that they have been working on their issues.  He denied hallucination, suicidal ideation, and homicidal ideation.  A VA treatment provider found that the Veteran's insight and judgment were fair.  

The Veteran was afforded a VA examination in October 2010.  He reported symptoms of chronic sleep impairment, irritability, outbursts of anger, depressed mood, depression, and intermittent difficulty concentrating.  He denied any current hallucinations, suicidal, or homicidal ideation.  He stated that he is married and lives with his wife.  He is socially avoidant.  He retired in 2007, due to irritability and outbursts of anger towards his supervisor.  The examiner found that the Veteran is socially avoidant.  His speech and thought processes were goal directed; his insight and judgement were normal.  He exhibited no memory impairment: his behavior was normal.  He has difficulty establishing and maintaining interpersonal relationships.  The VA examiner found that the Veteran is not threat to himself or to others.  The examiner diagnosed PTSD and depressive disorder, NOS and opined that the Veteran's psychiatric symptoms cause occupational and social impairment.  A  GAF score of 54 was assigned.  The examiner also opined that the Veteran is capable of employment.  The examiner explained that the Veteran would be able to work in a "structured environment in which the parameters of his job were clear."

VA treatment records dated in November 2010 and December 2010 show that the Veteran continued treatment for his psychiatric symptoms, he denied hallucinations, delusions, and homicidal and suicidal ideation. 

The Veteran's spouse and brother submitted lay statements, dated in September 2012, that document the Veteran's psychiatric symptoms to include, sleep impairment, depressed mood, anxiety, social hostility, anger outburst.  Notably in the Veteran's brother's lay statement, the brother reported that the Veteran is unable to control his temper.  

In July 2015, the Veteran was afforded a VA examination, by the same examiner who conducted the October 2010 VA examiner.  The examiner indicated that the Veteran's psychiatric symptoms had remained the same since October 2010.  The Veteran reported that his wife passed award in 2013 and he currently lives with his girlfriend.  He indicated that since his military service, he has experience intermittent suicidal ideation; however, he denied any current plan or intent.  The examiner diagnosed PTSD and depressive disorder, NOS, and opined that the Veteran is capable of employment; however, he noted that he would not be suitable for a leadership role.  The examiner characterized the Veteran's symptoms as occupational and social impairment with reduced reliability and productivity.  

VA treatment records dated in June 2014, November 2015, December 2015, December 2016, and March 2017, include the Veteran's reported history that he had been married three times and is currently widowed from his last wife.  He has six biological children and four step-children.  Currently his grandson and his girlfriend live with him.  Historically, the Veteran has worked as a city bus driver (seven years), a railway driver (two years), in federal service (33 years), and, most recently, as a stevedore (about 20 years).  He retired in 2007 due to vision loss and mental health issues.  He indicated that his mood had improved; however, he experiences depression and chronic sleep impairment.  He denied suicidal ideation.  He stated that he intermittently hears voices and see shadows.  The VA treatment providers found that the Veteran was alert and oriented.  His insight and judgement were intact.   

The evidence shows that in addition to the service-connected PTSD the Veteran has been diagnosed with depressive disorder, NOS; schizophrenia; and depression.  While the December 2008 VA examiner stated that the Veteran's auditory hallucinations were due to his schizophrenia and not attributable to PTSD the examiner provided no rationale.  Furthermore, the evidence shows that no other VA examiner or VA treatment provider has made the distinction between hallucinations and PTSD symptoms.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the PTSD for the purposes of assessing the severity of that disability.

Throughout the appeal period, VA treatment records and examinations reveal that the Veteran's PTSD has manifested by symptoms including suicidal ideation, homicidal ideation, irritability, impaired judgment, inability to establish and maintain effective relationships, depression, chronic sleep impairment, and occupational and social impairment.  

Specifically, treatment records and examinations show that the Veteran is socially avoidant and has no friendships other than his former wife and girlfriend.  See, e.g., VA examination report dated October 2008.  He was assigned GAF scores of 45 and 54, which indicate moderate to serious symptoms.  The December 2010 found that the Veteran has difficulty establishing and maintaining interpersonal relationships.  The Veteran was hospitalized for one week, due to suicidal and homicidal ideation.  He also consistently reported that he retried due to irritability and outburst of anger.  

Having considered these factors together and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms are of such frequency, duration, and severity so as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 117.  

For the following reasons, the Board finds that the next higher rating, 100 percent, is not warranted at any time during the appeal period.  While there are some symptoms, listed above, similar to symptoms associated with a 100 percent disability rating (namely, persistent delusions or hallucinations and persistent danger of hurting self or others) the Veteran's symptoms did not arise to such frequency, duration, or severity to result in occupational and social impairment with reduced reliability.  See Vazquez-Claudio, 713 F.3d at 117.  

For instance, as to the persistent delusions or hallucinations, the Veteran has intermittently reported seeing shadows and hearing voices.  However, the majority of VA treatment records and examination reports show that he denied visual and auditory hallucinations.  See, e.g., VA treatment records dated April 2008, November 2010, December 2010 and VA examination report dated October 2010.  There is, however, no evidence that such reported hallucinations result in total social or occupation impairment.  Moreover, the Board finds that the Veteran's reported hallucinations (intermittent) are less frequent than those that warrant a 100 percent rating (persistent).  As such, his seeing shadows and hearing voices do not warrant a 100 percent rating at any time.

With regard to persistent danger of hurting self or others, during the appeal period the Veteran has reported homicidal and suicidal ideation.  As detailed more above, in September 2010, the Veteran expressed thoughts of harming his wife and himself.  Notably, the VA treatment record indicates that the Veteran explicitly stated that because he was experiencing homicidal and suicidal ideation, he felt that it was best for him to be admitted to the hospital.  The Board finds that the Veteran's homicidal and suicidal ideation did not rise to the level of persistent danger of hurting self or others, mostly because the Veteran did not take actions on his ideation, but rather sought treatment.  Moreover, during the December 2008 examination, the Veteran reported that he contemplated running his supervisor over with a forklift in 2007.  Again, the Board finds that the report of homicidal ideation did not arise to the level of persistent danger of hurting self or others for two reasons.  First, it is unclear whether the reported homicidal ideation occurred during the appeal period.   Second, the Veteran did not take action on his ideation, rather he left that position.  Notably, during the December 2008 examination, the Veteran stated that he had no recent violent actions.  And the October 2010 VA examiner found that the Veteran is not threat to himself or to others.  Most importantly, the Veteran's homicidal and suicidal ideation do not occur at the frequency (persistent) of those that warrant a 100 percent rating.  At best, the Veteran's isolated reports of homicidal and suicidal ideations in 2007 and 2010 evince intermittent, but no more, frequency.  

Furthermore, during the appeal period, there was no evidence of grossly inappropriate behavior.  In fact, the December 2008 and October 2010 VA examiners found that the Veteran did not exhibit inappropriate behavior.  

As to memory impairment, while the evidence shows that his remote and recent memory were normal, his immediate memory was mildly impaired.  The Board finds that although the Veteran may experience mildly impaired immediate memory it does not rise to the frequency, severity, and duration that rises to the level of memory loss for name of close relatives or own name.  The Veteran also had some social interaction, as the July 2015 VA examiner indicated that the Veteran had a girlfriend and spent time with her.

In sum, the evidence does not more nearly approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Therefore, the Board finds that the criteria for a 100 percent rating has not been demonstrated by the evidence.

Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability rating.  Entitlement to a rating of 70 percent for PTSD is therefore warranted.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, as will be discussed below, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

IV.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated December 2010.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is service-connected for PTSD (rated 70 percent disabling) and status post laceration of the left hand with residuals of ankylosis and hand pain (rated noncompensable).  His combined disability rating is 70 percent.  Therefore, he meets the percentage requirements for a TDIU.  Thus, the remaining question is whether the Veteran's service-connected PTSD and left hand disorder preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Based on the above evidence, the Veteran's limited education and occupational experience would likely narrow the scope of potential employment to nonsupervisory positions performing manual labor.  In this regard, the evidence shows that the Veteran has a high school equivalency diploma, GED, and that he completed a semester and a half of community college.  See VA examination report dated December 2008 and VA treatment report dated September 2013.  Historically, the Veteran has worked as a city bus driver (seven years), a railway driver (two years), in federal service (33 years), and, most recently, as a stevedore (about 20 years).  He is currently retried.  He is in recipit of SSA benefits for visual disturbance and diabetes mellitus.  See SSA records dated November 2010.

As indicated above, the Veteran's PTSD symptoms have manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran has consistently reported that is unable to work due to his PTSD.  See, e.g., Veteran's statement dated March 2010.  Specifically, he has stated that he was unable to continue to his previous employment due to irritability and outbursts of anger towards his supervisor.  See VA examinations dated December 2008 and October 2010.  Notably, in a September 2012 lay statement, the Veteran's brother reported that the Veteran is unable to control his anger.  

While VA examiners have opined that the Veteran is capable of employment, one examiner explained that his opportunities would be limited to work in a "structured environment in which the parameters of his job were clear" and that he would not be suitable for a leadership position.  See, e.g., VA examination reports dated October 2010 and July 2015.

As to the Veteran's service-connected status post laceration of the left hand with residuals of ankylosis and hand pain, the April 2011 VA examiner observed decreased strength on pulling, pushing, and twisting and opined that the disorder impaired employability due to pain on activity. 

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities cause physical and psychiatric impairment of sufficient severity to produce unemployability.  Hatlestad, 5 Vet.App. at 529.  To that end, the lay and medical evidence demonstrates that the Veterans long-standing history of irritability and violent ideation towards coworkers severely limits his ability to work with others.  Additionally, the Veteran's left hand disorder limits his ability to perform manual labor with his hands.  As nearly all of the Veteran's employment experience involves manual labor in a nonsupervisory capacity, the manifestations of his service-connected disabilities would likely preclude him from obtaining or maintaining an occupation in line with his past employment.  Moreover, the Veteran's limited education further limits his ability to pursue new employment opportunities.  

For the above reasons, the lay and medical evidence reflects that the functional limitations caused by the Veteran's service-connected disabilities preclude gainful employment. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner," and "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Accordingly, entitlement to a TDIU is warranted.


ORDER

Entitlement to an initial 70 percent rating, but no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


